         Case 7:18-cv-02228-CS-AEK Document 46 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Jude Bonneau,

                                   Petitioner,                   ORDER

                 -against-                                       18 Civ. 2228 (CS)(AEK)

Jamie LaManna,

                                    Respondent.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J. 1
        The undersigned is in receipt of Petitioner’s letter dated November 14, 2020, which was

received and docketed on November 30, 2020. ECF No. 45. The letter is Petitioner’s third

request for appointment of counsel.

        Petitioner’s two previous requests for appointment of counsel were denied. In an order

dated August 6, 2019, the Honorable Lisa Margaret Smith denied Petitioner’s first request for

appointment of counsel, which was made orally during an August 6, 2019 status conference.

Magistrate Judge Smith determined that Petitioner had not satisfied the factors set forth in Hodge

v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986), the case that provides the standard courts

in this Circuit use to determine whether appointment of counsel in a civil matter is appropriate.

See ECF No. 30 at 5-7. Subsequently, in an order dated June 4, 2020, Magistrate Judge Smith

denied Petitioner’s second request for the appointment of counsel, which was submitted in

writing. See ECF No. 43 (Petitioner’s request for counsel); ECF No. 44 (order denying request

for counsel). The basis for Petitioner’s second request for counsel was that his legal assistant



        1
         The Honorable Cathy Seibel referred this matter to the Honorable Lisa Margaret Smith
on April 12, 2018. ECF No. 7. The matter was reassigned to the undersigned on October 17,
2020.
       Case 7:18-cv-02228-CS-AEK Document 46 Filed 12/22/20 Page 2 of 2




had, sadly, passed away due to COVID-19. See ECF No. 43. Magistrate Judge Smith’s June 4,

2020 order explained, however, that Petitioner’s second request did not “address the Court’s

prior finding that Petitioner had not shown that his claims are likely to be successful on the

merits, its lack of information about Petitioner’s attempt to obtain counsel, and its prior finding

that Petitioner is capable to handling this case without assistance at this time.” ECF No. 44.

       In his most recent application seeking counsel, Petitioner reiterates the unfortunate fact

that his legal assistant passed away due to COVID-19. As with the May 2020 application,

Petitioner again fails to offer any explanation for how he now satisfies the Hodge factors for

appointment of counsel. Indeed, this most recent letter simply restates the same request that

Magistrate Judge Smith previously denied. Accordingly, for the reasons set forth in Magistrate

Judge Smith’s prior rulings on this issue, see ECF Nos. 30, 44, Petitioner’s third request for

appointment of counsel is DENIED WITHOUT PREJUDICE.

       The Clerk of the Court is directed to mail a copy of this order to the pro se Petitioner.

Dated: December 22, 2020
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                  2
